Case 1:20-cr-00126-LTS Document 142 Filed 01/25/21 Page1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

bbe ee awe wow ewe wr ewe eaewresewe een eesereerererre x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
MALIK MARDAH,
20 Cr. 126 (LTS)
Defendant.
oan ate at aa wae wee eae ee Se es x

WHEREAS, on or about February 13, 2020, MALIK MARDAH (the
“Defendant”), was charged in a two-count Indictment, 20 Cr. 126 (LTS) (the “Indictment”), with
narcotics conspiracy in violation of Title 21, United States Code, Section 846 (Count One);
firearms offenses in violation of Title 18, United States Code, Section 924(c)(1)(A)(i), Gi), Gi)
and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, Untied States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
a result of the offenses charged in Count One of the Indictment, and any and all property used, or
intended to be used, in any manner or part, to commit and to facilitate the commission of the
offense charged in Count One of the Indictment, including but not limited to a sum in United States
currency representing the amount of proceeds traceable to the commission of the offense charged
in Count One of the Indictment;

WHEREAS, on or about November 30, 2020, the Defendant pled guilty to Count
One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One and agreed to forfeit to the United

States, pursuant to Title 21, United States Code, Section 853, any and all property constituting or
Case 1:20-cr-00126-LTS Document 142 Filed 01/25/21 Page 2of5

derived from, any proceeds obtained directly or indirectly, as a result of the offense charged in
Count One of the Indictment, and any and all property used, or intended to be used, in any manner
or part, to commit, or to facilitate the commission of, the offense charged in Count One of the
Indictment including but not limited to a sum of money in United States currency equal to
$1,000.00 representing the amount of proceeds traceable to the commission of the offense charged
in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $1,000.00 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Adam S. Hobson of counsel, and the Defendant, and his counsel, Anna Nicole Sideris,
Esq., that:

Ls As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $1,000.00 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personal obtained, shall be entered against the
Defendant.

oe Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MALIK
Case 1:20-cr-00126-LTS Document 142 Filed 01/25/21 Page 3of5

MARDAH, and shall be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3, All payments on the outstanding money judgment shall be made by
postal money order, bank or certified check, made payable, in this instance, to the United States
Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern
District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One
St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number

4. The United States Department of Treasury or its designee shall be
authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,
and the United States shall have clear title to such forfeited property.

2 Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek
forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money
Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7, The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
Case 1:20-cr-00126-LTS Document 142 Filed 01/25/21 Page4of5

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

 

 

 

 

AGREED AND CONSENTED TO:

AUDREY STRAUSS

Acting United States Attorney for the

Southern District of New York

By: 1/25/2021
Adam S. Hobson DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2484

MALIK MARDAH

By: dia oA /t | | 24 | 2021
Malik Mardah DATE

By: Adu 14/00
Anna Nicole Sideris, Esq. DATE
Attorney for Defendant
40 Fulton Street, Floor 23
New York, NY 10038

SO ORDERED:

/s/ Laura Taylor Swain 1/25/2021
HONORABLE LAURA TAYLOR SWAIN DATE

UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00126-LTS Document 142 Filed 01/25/21

Page 5 of 5
